414




     OFFICE          OF THE ATTORNEY         GENERAL        OF TEXAS
                                  AUSTIN




Bonorable-t. 0. wdley, chai.rmul
Btate Beard of I(eolth
alsuedi883 Arta Building
Fort rota, TW




                                                        ter of July 2,
1943#   sltbodttbs       r                              f   this   Cepart-
                                                            of Dr.   F. C.


                                                      EUiott    aa a mm-


                                              he university     of Taas,
                                              of the Unlvcrsit~     of
                                         0duoatlon. It is man-
                                        d OS Begouts of the
                               House Bill MO. 278, 42th Legiala-

                                Section     40, of   the Constitution        of
                              t-wide6     in part    is r0u0tfst

                          son shall hold or oxw&ae, at
     the muno         t&me,  pore thou one civil offma
     ef emo lument. l l         a .0


          A m;e&bi~of the &tat0 Board of Bealth holds a
tier orrim   or erromie?lt.Vcrnon~s   Revised Civil strt-
uttm, Article 44lBa aul Artdole 44lPO.
         The plaoe of Dean of the k%?ntalBranoh of the
unlvorsltf OS TC%xso,however, ia not a ~1~3.1office. Uiw-
                                                                                 415

Bonoraltlt      L*   0,    Godley   - page 2




tin t. 6tsith,239 Yieo. 314, 11. u. (2) lm; Opinions of
the    Attorney Qeneral of Tatcs,              iem-1014,   p. 873.
                ~inae the pluae        of Deen of the Dental  ~ranoh
oe    the   un;Lroraity      of   TGXUS ie not D Ci~ll Off%20   OP em~lu-
tent, the reoeptauce and qusllt’ic.?tion
                                       for such pluae does
not ailerototo vaaatc &ho ciril Ol'Pieeof lnanberUP the
Btate toard of lieolth,under the prmidons of Artiole ti,
Seootioa40.
                Dowver,
                   tkero ie uaothcr applicable proridon
of    tho   Coastitutioa
                    of the State  of Texas, zmwl.y, Artiole
16, L53ction33, Yhicc pro~don    reads la part as follwer


              Vht   aooounting ofSAeer8 of this State
        shall neither drw nor par 0 vsrrsnt upon
        the trwmury in favor OS aq person, for oal-
        ary or oompen5ation as agent, officer or op-
        point&t, *he holds at the same time a4 other
        oiTia0 GZ'pOsitiOn Gf honor, trust Or profit
        under this State or the Unit& States, except
        as proeoribcd   in this Constitution. * o erg
          As stated ubore, the place of mombm of the State
Board of ileiilthis a 01711 OfTIce of profit. St is, more-
over, a airil oftiae of kmor and'5rust.
                 Ifhi10tae plaoe of DCan of the Wdiaal               Branch is
not a civil otflee, it is a poaltloa                  of honor,   truet and
profit, held under tie State, and tireoccupant thereof,
altile not an offlcor, is aa agent or appofntee,    within the
meaning of fwtialo ie, Soction 33. QpMons        af the Attorney
General ot tours, 1Ql2-1914, p. 873; Opinion Wa. O-2607;
Opinion       hio.04662.
           The result, therafurs, is that Dr. Elliott czq '-
continue       to
             hold and e&era&se the OtPioe ot n5Eer of
the btate &oard of t&eillth,rhi.Llf!
                                  he Fs ot the sase t&me
Dean of the Dental Fmmch of the Unirerslty of Texas,
but for the periad uf t&me '&at ;leE.?G~hold both plnaos
h!?nlll not be entitled to salary or aompcaeatlon for
atrvlaes rendered in eithw position. Opiuions OP the At- --~---
torney General of Texas, 19l2-1914,p. 373; Opinion lo.
O-2607.
0
 APPROVED
  OWNION
oonYIl-rsc
4s